Title: To Thomas Jefferson from Josef Ignacio de Viar and Josef de Jaudenes, 7 May 1793
From: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de
To: Jefferson, Thomas


    

Mui Señor Nuestro
Philadelphia 7. de Mayo de 1793.

En contestaction al Oficio que pasàmos à la Superioridad, incluiendo Copia del que V.S. nos escriviò, quexandose de que el Govierno de la Luisiana huviese embiado un Comisario, ô Agente a la Nacion Creek, nos Manda S. M. (despues de aprovar en un todo la Respuesta que dìmos à V.S.) pasar à manos de V.S. (como lo hacemos ahora) Copia del Tratado concluido entre España, y la Nacion Creek el Año de 1784, para que por el pueda V.S. venir en conocimiento de la anticipacion con que aquellos Indios se hicieròn Nuestros Aliados, y que como à tales, pudo embiar el Govierno persona que Resida entre ellos, con el unico fin de Mantenerlos en paz, asi como los Estados Unidos embian à quien quieren sin quexa, ni oposicion Nuestra, pero ofrece S. M. sin embargo hacer este punto uno de los que se traten con los Plenipotenciarios de los Estados Unidos.
Los contenidos del citado Tratado al paso que impondràn a V.S. de nuestros Convenios con los consavidos Indios, confiàmos seràn mui oportunos para evitar, el que los Estados Unidos por falta de conocimiento de ellos, entren en lo venidero en Negociaciones con los Indios, que se opongan à lo que tienen estipulado con Nosotros, y al mismo tiempo contribuirà à Rectificar los concluidos anteriormente, siendo estos pasos los mas eficazes para precaver qualesquiera discenciones en aquella Nacion, y no interrumpir la buena harmonia, y perfecta amistad, que reina entre España, y los Estados Unidos, de lo qual tiene aquella dadas pruevas bien convincentes en todas ocaciones, y aùn en el mismo Tratado en el Articulo 7°.
Tenemos la honrra de pasar à V.S. este aviso, en cumplimiento de la orden del Rey, y con el fin, de que se sirba enterar al Presidente de los Estados Unidos, y nos Subscrivimos con gusto à la disposicion de V.S. Rogando à Dios guarde su vida muchos años. B 1 mo. de V.S. Sus mas atentos, y seguros Servidores.

Josef Ignacio de ViarJosef de Jaudenes



EDITORS’ TRANSLATION

Dear Sir
Philadelphia, 7 May 1793.

In reply to a memorandum which we transmitted to higher authority, enclosing a copy of the one which you wrote to us complaining that the  government of Louisiana had sent a commissioner or agent to the Creek Nation, His Majesty (after approving the answer we gave you) commands us to transmit to you (as we do herewith) a copy of the treaty concluded between Spain and the Creek Nation in the year 1784, so that you may become aware of the priority with which those Indians became our allies, and so that you may understand how it was that to such allies the government might send a person to live among them, for the sole purpose of keeping peace among them, just as the United States sends out anyone it pleases, without complaint or opposition from us, but His Majesty nevertheless offers to make this one of the points to be treated in discussions with the ministers plenipotentiary of the United States.
We trust that the contents of the treaty referred to will both inform you of our agreements with the aforesaid Indians and serve to prevent the United States from entering into negotiations with the Indians in the future which might conflict with the Indians’ agreements with us, and at the same time contribute to the rectification of earlier agreements, these measures being the most effective ones for forestalling any kind of dissension in that nation and for maintaining the harmony and perfect amity that prevails between Spain and the United States, of which Spain has given convincing proof on every occasion and even in Article 7 of the treaty itself.
We have the honor to transmit to you this advisory in compliance with the King’s orders, and so that you may kindly inform the President of the United States. It is the pleasure of the undersigned to place ourselves at your disposition, with the prayer that God may preserve and keep you for many years. Respectfully yours, your most attentive and assured servants,

Josef Ignacio de ViarJosef de Jaudenes


